Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Unger et al. (10,499,954).
With respect to claims 1 and 12, Unger discloses a bone fixation device (2) comprising a base section (6) having a first space (16) provided with a first inside screw (20), wherein a covering (locking cap), as set forth in column 4, lines 55-59, is adapted to be installed along the first screw to hold a rod (38) in the first space, a hook (4) forming a second space (10) adapted to accommodate a bone element, the hook extending downward from the base section, as best seen in the FIGS. 1-10, a sandwiching part (42) that is operable to shift along a second inside screw (22,30, 46) to sandwich, together with a part of the hook (4), a bone element in the second space (10) wherein the first inside screw (20) and the second inside screw (22, 30) are non-concentrically arranged, as best seen in FIGS.1, 3; and wherein a primary section (60) of the 
With respect to claim 13, Unger discloses a wherein the hook extends downwardly from a back side of the base section, the first inside screw (20) and the second inside screw ((22,30, 46) are provided in the base section and a center axis of the second inside screw is arranged on  front side of the base section, the center axis of the second inside screw being arranged at a front side of the bone fixation device to a center axis of the first inside screw, as best seen in FIGS.1-10.
With respect to claim14, Unger discloses wherein the first inside screw and the second inside screw each extend vertically within the base portion, as best seen in FIGS.1-10. 
With respect to claim 16, Unger discloses a wherein the first inside screw is accessible to receive a covering (locking cap) , as set forth in column 4, lines 55-59, at the top of the base portion and the second inside screw is accessible to receive the sandwiching part at the bottom of the base section, as best seen in FIG.10.
With respect to claim 16, Unger discloses the device further comprising a covering body (locking cap), as set forth in column 4, lines 55-59, adapted to be installed along the first inside screw, and a rod (38) adapted for arrangement parallel with a patient spine when the rod is held in the first space by the covering body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (10,499,954) in view of Warsaw Orthopedic Inc. (WO 2009133539 A1) hereinafter referred to as Warsaw.
	With respect to claim 5, it is noted that Agarwal fails to disclose the sandwiching part being inclinable to accommodate different shapes.
	Warsaw teaches the bone fixation device (Figure 5), wherein the sandwiching part (Figure 5, element 5 and 6 are the sandwiching part) is inclinable to accommodate each shape of the bone element (the last line of section [0023] states the preferred relationship between the shaft 5 and the base plate 6 of the sandwiching part is a polyaxial connection). The polyaxial connection between the shaft and base plate allows inclination and angling to accommodate a wide variety of shapes. This would be beneficial and increase grip on the bone as well as the increased variety of bone shapes that could be attached.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Agarwal to include a polyaxial joint between the shaft and the base plate as taught by Warsaw in order to increases ability to accommodate different shapes and increase grips.
Claim 1, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (20160058478) in view of Unger et al. (10,499,954)
Regarding Claim 1, Agarwal discloses a bone fixation device (Figure 31, element 950), comprising:
a base section (Figure 31, element 912) having a first space (Figure 27 shows a space where the rod is meant to be placed) that holds a rod (Figure 2, element 19 is inserted to the u-shaped space and while these are different embodiments the u-shaped space and its location is the same and can be used 
a hook (Figure 31 shows the bottom portion as the hook also described as the shoe portion 915) formed with a second space (Figure 31 shows the second space configured to receive the bone element 940) configured to receive a bone element together with a part of the base section (Annotated Figure 31 shown below shows the base section portion that comprises part of the second space boundary); and
a sandwiching part (Figure 31, element 952 is a clamp screw) that is installed to the base section (the clamp screw 952 extends upwards into the base section) and that sandwiches the bone element (Figure 31, element 940 represents the vertebra which is being sandwiched) which has been accommodated in the second space together with a part of the hook, wherein the sandwiching part is shiftable (clamp screw 952 is able to screw up and down) allowing attachment to the bone element; wherein the a primary section (916) of the sandwiching part is non-concentrically arranged relative to a shaft (907) of the second inside screw, as best seen in FIG.30.
It is noted that Agarwal teaches all the limitations, except for the first inside screw and the second inside screw are non-concentrically arranged, as claimed by applicant. However, in similar art, Unger provides the evidences of the use of a device wherein the first inside screw and the second inside screw are non-concentrically arranged, as best seen in FIGS.1-10, to secure the bone in place.
Therefore, given the teaching of Unger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Agarwal, as taught by Unger, to secure the bone in place.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20160058478 A1) hereinafter referred to as Agarwal in view of Unger et al. (10,499,954) in view of Warsaw Orthopedic Inc. (WO 2009133539 A1) hereinafter referred to as Warsaw.
	Agarwal discloses the bone fixation device (Figure 31, element 950), wherein the sandwiching part (Figure 31, element 952 is the clamp screw which has the threaded shaft 954 and the base plate 956) accommodates the bone element.
	Agarwal fails to disclose the sandwiching part being inclinable to accommodate different shapes.
	Warsaw teaches the bone fixation device (Figure 5), wherein the sandwiching part (Figure 5, element 5 and 6 are the sandwiching part) is inclinable to accommodate each shape of the bone element (the last line of section [0023] states the preferred relationship between the shaft 5 and the base plate 6 of the sandwiching part is a polyaxial connection). The polyaxial connection between the shaft and base plate allows inclination and angling to accommodate a wide variety of shapes. This would be beneficial and increase grip on the bone as well as the increased variety of bone shapes that could be attached.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Agarwal to .
Response to Amendment
Applicant’s arguments, see Remarks, filed 7/23/21, with respect to the rejection(s) of claim(s) 1-11 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Unger et al. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        August 16, 2021